NOT FOR PUBLICATION                           FILED
                                                                          JUN 12 2018
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


LUIS HERNADO GUTIERREZ                          No.    10-73046
GUTIERREZ,
                                                Agency No. A037-124-952
      Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

      Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 7, 2018**
                               Pasadena, California

Before: TALLMAN and NGUYEN, Circuit Judges, and BENNETT,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa, sitting by designation.
      Luis Hernando Gutierrez Gutierrez petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from the Immigration

Judge’s (“IJ”) decision denying his application for cancellation of removal. We

have jurisdiction under 8 U.S.C. § 1252, and deny the petition.

        Gutierrez contends that the BIA violated his right to due process because it

“misread the [IJ]’s decision.” “Constitutional due process challenges to

immigration decisions are reviewed de novo.” Cinapian v. Holder, 567 F.3d 1067,

1073 (9th Cir. 2009) (citations omitted).

      Gutierrez has two prior convictions, one in 1990 and the other in 2008. In

determining whether Gutierrez suffered an aggravated felony conviction, the IJ

conducted a modified categorical analysis of the 1990 conviction. In upholding the

IJ’s decision, however, the BIA mistakenly referred to the 2008 conviction. This

was clearly a typographical error because the IJ neither conducted a categorical

analysis of the 2008 conviction nor considered whether that conviction was an

aggravated felony. The typographical error did not violate Gutierrez’s rights, and

in any event, Gutierrez cannot demonstrate prejudice, because the record shows he

is removable and ineligible for cancellation of removal. See United States v.

Barajas-Alvarado, 655 F.3d 1077, 1088 (9th Cir. 2011) (Petitioner must show that

                                            2
“the procedural errors he identifies deprived him of due process, and he suffered

prejudice as a result.”).

   PETITION DENIED.




                                         3